              Case 2:20-cv-01212-MAT Document 16 Filed 11/02/20 Page 1 of 10




                                                                    The Honorable Mary Alice Theiler
 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8                               WESTERN DISTRICT OF WASHINGTON
 9

10          HOWARD McCAY,                                 CASE NO. C20-1212-MAT

11                                                        [PROPOSED]STIPULATED
                    Plaintiff,                            PROTECTIVE ORDER
12
                            v.
13
            SEATTLE POLICE OFFICERS
14          JEREMY BOHANNON, JOSHUA
            BRILLA, WALKER DICKSON,
15          DORIAN KORIEO, AIMEE
            LACLAIRE, SCOTT LAPIERRE,
16          GERARDO MORENO, BRENDAN
            SULLIVAN and ROXANNE ZECH,
17

18                                 Defendants.

19
     1.     PURPOSES AND LIMITATIONS
20
            Discovery in this action is likely to involve production of confidential, proprietary, or
21
     private information for which special protection may be warranted. Accordingly, the parties hereby
22
     stipulate to and petition the court to enter the following Stipulated Protective Order. The parties
23
     acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
24
     protection on all disclosures or responses to discovery, the protection it affords from public
25
      [PROPOSED] STIPULATED PROTECTIVE ORDER - 1                                        Peter S. Holmes
26                                                                                      Seattle City Attorney
                                                                                        701 5th Avenue, Suite
                                                                                        2050
                                                                                        Seattle, WA 98104-7097
                                                                                        (206) 684-8200
              Case 2:20-cv-01212-MAT Document 16 Filed 11/02/20 Page 2 of 10




 1 disclosure and use extends only to the limited information or items that are entitled to confidential

 2 treatment under the applicable legal principles, and it does not presumptively entitle parties to file

 3 confidential information under seal.

 4 2.       “CONFIDENTIAL” MATERIAL

 5          “Confidential” material shall include the following documents and tangible things

 6 produced or otherwise exchanged: (1) police personnel files (excluding personal financial,

 7 medical, psychological or family related materials, which will be redacted separately); (2)

 8 unsustained police internal investigations and disciplinary files; (3) unsustained complaints of
 9 police misconduct; (4) medical, psychological, and financial records of Plaintiffs or non-parties;

10 (5) non-public tactical policies and procedures and training protocols; and (6) records that could

11 implicate the privacy rights of the plaintiff or third parties, including, but not limited to, personal

12 identifying information (“PII”) such as date(s) of birth, social security number(s), personal home

13 address(es), phone number(s), and e-mails; driver’s license or state identification number(s);

14 personal financial information; passport information; immigration status; criminal history and/or

15 criminal record number(s); and other unspecified PII.

16 3.       SCOPE

17          The protections conferred by this agreement cover not only confidential material (as

18 defined above), but also (1) any information copied or extracted from confidential material; (2) all

19 copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

20 conversations, or presentations by parties or their counsel that might reveal confidential material.

21          However, the protections conferred by this agreement do not cover information that is in

22 the public domain or becomes part of the public domain through trial or otherwise.

23 4.       ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

24

25
      [PROPOSED] STIPULATED PROTECTIVE ORDER - 2                                          Peter S. Holmes
26                                                                                        Seattle City Attorney
                                                                                          701 5th Avenue, Suite
                                                                                          2050
                                                                                          Seattle, WA 98104-7097
                                                                                          (206) 684-8200
             Case 2:20-cv-01212-MAT Document 16 Filed 11/02/20 Page 3 of 10




 1          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

 2 or produced by another party or by a non-party in connection with this case only for prosecuting,

 3 defending, or attempting to settle this litigation. Confidential material may be disclosed only to the

 4 categories of persons and under the conditions described in this agreement. Confidential material

 5 must be stored and maintained by a receiving party at a location and in a secure manner that ensures

 6 that access is limited to the persons authorized under this agreement.

 7          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

 8 by the court or permitted in writing by the designating party, a receiving party may disclose any
 9 confidential material only to:

10                  (a)    the receiving party’s counsel of record in this action, as well as employees

11 of counsel to whom it is reasonably necessary to disclose the information for this litigation;

12                  (b)    the officers, directors, and employees (including in house counsel) of the

13 receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

14 agree that a particular document or material produced is for Attorney’s Eyes Only and is so

15 designated;

16                  (c)    experts and consultants to whom disclosure is reasonably necessary for this

17 litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

18                  (d)    the court, court personnel, and court reporters and their staff;

19                  (e)    copy or imaging services retained by counsel to assist in the duplication of

20 confidential material, provided that counsel for the party retaining the copy or imaging service

21 instructs the service not to disclose any confidential material to third parties and to immediately

22 return all originals and copies of any confidential material;

23                  (f)    during their depositions, witnesses in the action to whom disclosure is

24 reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

25
     [PROPOSED] STIPULATED PROTECTIVE ORDER - 3                                           Peter S. Holmes
26                                                                                        Seattle City Attorney
                                                                                          701 5th Avenue, Suite
                                                                                          2050
                                                                                          Seattle, WA 98104-7097
                                                                                          (206) 684-8200
              Case 2:20-cv-01212-MAT Document 16 Filed 11/02/20 Page 4 of 10




 1 (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

 2 transcribed deposition testimony or exhibits to depositions that reveal confidential material must

 3 be separately bound by the court reporter and may not be disclosed to anyone except as permitted

 4 under this agreement;

 5                  (g)     the author or recipient of a document containing the information or a

 6 custodian or other person who otherwise possessed or knew the information.

 7          4.3     Filing Confidential Material. Before filing confidential material or discussing or

 8 referencing such material in court filings, the filing party shall confer with the designating party,
 9 in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

10 remove the confidential designation, whether the document can be redacted, or whether a motion

11 to seal or stipulation and proposed order is warranted. During the meet and confer process, the

12 designating party must identify the basis for sealing the specific confidential information at issue,

13 and the filing party shall include this basis in its motion to seal, along with any objection to sealing

14 the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and

15 the standards that will be applied when a party seeks permission from the court to file material

16 under seal. A party who seeks to maintain the confidentiality of its information must satisfy the

17 requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.

18 Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with

19 the strong presumption of public access to the Court’s files.

20 5.       DESIGNATING PROTECTED MATERIAL

21          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

22 or non-party that designates information or items for protection under this agreement must take

23 care to limit any such designation to specific material that qualifies under the appropriate

24 standards. The designating party must designate for protection only those parts of material,

25
      [PROPOSED] STIPULATED PROTECTIVE ORDER - 4                                           Peter S. Holmes
26                                                                                         Seattle City Attorney
                                                                                           701 5th Avenue, Suite
                                                                                           2050
                                                                                           Seattle, WA 98104-7097
                                                                                           (206) 684-8200
              Case 2:20-cv-01212-MAT Document 16 Filed 11/02/20 Page 5 of 10




 1 documents, items, or oral or written communications that qualify, so that other portions of the

 2 material, documents, items, or communications for which protection is not warranted are not swept

 3 unjustifiably within the ambit of this agreement.

 4          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

 5 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

 6 unnecessarily encumber or delay the case development process or to impose unnecessary expenses

 7 and burdens on other parties) expose the designating party to sanctions.

 8          If it comes to a designating party’s attention that information or items that it designated for
 9 protection do not qualify for protection, the designating party must promptly notify all other parties

10 that it is withdrawing the mistaken designation.

11          5.2     Manner and Timing of Designations. Except as otherwise provided in this

12 agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

13 ordered, disclosure or discovery material that qualifies for protection under this agreement must

14 be clearly so designated before or when the material is disclosed or produced.

15                  (a)     Information in documentary form: (e.g., paper or electronic documents and

16 deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

17 the designating party must affix the word “CONFIDENTIAL” to each page that contains

18 confidential material. If only a portion or portions of the material on a page qualifies for protection,

19 the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate

20 markings in the margins).

21                  (b)     Testimony given in deposition or in other pretrial proceedings: the parties

22 and any participating non-parties must identify on the record, during the deposition or other pretrial

23 proceeding, all protected testimony, without prejudice to their right to so designate other testimony

24 after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the

25
      [PROPOSED] STIPULATED PROTECTIVE ORDER - 5                                           Peter S. Holmes
26                                                                                         Seattle City Attorney
                                                                                           701 5th Avenue, Suite
                                                                                           2050
                                                                                           Seattle, WA 98104-7097
                                                                                           (206) 684-8200
              Case 2:20-cv-01212-MAT Document 16 Filed 11/02/20 Page 6 of 10




 1 transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

 2 exhibits thereto, as confidential. If a party or non-party desires to protect confidential information

 3 at trial, the issue should be addressed during the pre-trial conference.

 4                  (c)    Other tangible items: the producing party must affix in a prominent place

 5 on the exterior of the container or containers in which the information or item is stored the word

 6 “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

 7 the producing party, to the extent practicable, shall identify the protected portion(s).

 8          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
 9 designate qualified information or items does not, standing alone, waive the designating party’s

10 right to secure protection under this agreement for such material. Upon timely correction of a

11 designation, the receiving party must make reasonable efforts to ensure that the material is treated

12 in accordance with the provisions of this agreement.

13 6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

14          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

15 confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

16 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

17 burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

18 challenge a confidentiality designation by electing not to mount a challenge promptly after the

19 original designation is disclosed.

20          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

21 regarding confidential designations without court involvement. Any motion regarding confidential

22 designations or for a protective order must include a certification, in the motion or in a declaration

23 or affidavit, that the movant has engaged in a good faith meet and confer conference with other

24 affected parties in an effort to resolve the dispute without court action. The certification must list

25
      [PROPOSED] STIPULATED PROTECTIVE ORDER - 6                                         Peter S. Holmes
26                                                                                       Seattle City Attorney
                                                                                         701 5th Avenue, Suite
                                                                                         2050
                                                                                         Seattle, WA 98104-7097
                                                                                         (206) 684-8200
             Case 2:20-cv-01212-MAT Document 16 Filed 11/02/20 Page 7 of 10




 1 the date, manner, and participants to the conference. A good faith effort to confer requires a face-

 2 to-face meeting or a telephone conference.

 3          6.3    Judicial Intervention. If the parties cannot resolve a challenge without court

 4 intervention, the designating party may file and serve a motion to retain confidentiality under Local

 5 Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

 6 persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

 7 made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

 8 other parties) may expose the challenging party to sanctions. All parties shall continue to maintain
 9 the material in question as confidential until the court rules on the challenge.

10 7.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

11 LITIGATION

12          If a party is served with a subpoena or a court order issued in other litigation that compels

13 disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

14 must:

15                 (a)     promptly notify the designating party in writing and include a copy of the

16 subpoena or court order;

17                 (b)     promptly notify in writing the party who caused the subpoena or order to

18 issue in the other litigation that some or all of the material covered by the subpoena or order is

19 subject to this agreement. Such notification shall include a copy of this agreement; and

20                 (c)     cooperate with respect to all reasonable procedures sought to be pursued by

21 the designating party whose confidential material may be affected.

22 8.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

23          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

24 material to any person or in any circumstance not authorized under this agreement, the receiving

25
     [PROPOSED] STIPULATED PROTECTIVE ORDER - 7                                          Peter S. Holmes
26                                                                                       Seattle City Attorney
                                                                                         701 5th Avenue, Suite
                                                                                         2050
                                                                                         Seattle, WA 98104-7097
                                                                                         (206) 684-8200
              Case 2:20-cv-01212-MAT Document 16 Filed 11/02/20 Page 8 of 10




 1 party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

 2 (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

 3 person or persons to whom unauthorized disclosures were made of all the terms of this agreement,

 4 and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

 5 Bound” that is attached hereto as Exhibit A.

 6 9.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 7 MATERIAL

 8          When a producing party gives notice to receiving parties that certain inadvertently

 9 produced material is subject to a claim of privilege or other protection, the obligations of the

10 receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

11 is not intended to modify whatever procedure may be established in an e-discovery order or

12 agreement that provides for production without prior privilege review. The parties agree to the

13 entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

14 10.      NON TERMINATION AND RETURN OF DOCUMENTS

15          Within 60 days after the termination of this action, including all appeals, each receiving

16 party must return all confidential material to the producing party, including all copies, extracts and

17 summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.

18          Notwithstanding this provision, counsel are entitled to retain one archival copy of all

19 documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

20 deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

21 product, even if such materials contain confidential material.

22          The confidentiality obligations imposed by this agreement shall remain in effect until a

23 designating party agrees otherwise in writing or a court orders otherwise.

24

25
      [PROPOSED] STIPULATED PROTECTIVE ORDER - 8                                         Peter S. Holmes
26                                                                                       Seattle City Attorney
                                                                                         701 5th Avenue, Suite
                                                                                         2050
                                                                                         Seattle, WA 98104-7097
                                                                                         (206) 684-8200
             Case 2:20-cv-01212-MAT Document 16 Filed 11/02/20 Page 9 of 10




 1                  IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2 DATED: 10/30/2020                                     s/ Joe Shaeffer
                                                         Joe Shaeffer, WSBA# 33273
 3
                                                         Mika K. Rothman, WSBA# 55870
 4                                                       Rebecca S. Talbott
                                                         MacDonald Hoague and Bayless
 5
                                                         Attorneys for Plaintiff
 6

 7 DATED:10/30/2020                                     s/ Erika Evans
                                                        Erika Evans, WSBA# 51159
 8                                                      Nyjat Rose-Akins, WSBA #41387
                                                        Assistant City Attorneys
 9                                                      Seattle City Attorney’s Office
                                                        Attorneys for Defendants
10

11          PURSUANT TO STIPULATION, IT IS SO ORDERED

12          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

13 documents in this proceeding shall not, for the purposes of this proceeding or any other federal or

14 state proceeding, constitute a waiver by the producing party of any privilege applicable to those

15 documents, including the attorney-client privilege, attorney work-product protection, or any other

16 privilege or protection recognized by law.

17

18 DATED: November 2, 2020

19

20

21
                                                         A
                                                         Mary Alice Theiler
22                                                       United States Magistrate Judge

23

24

25
     [PROPOSED] STIPULATED PROTECTIVE ORDER - 9                                        Peter S. Holmes
26                                                                                     Seattle City Attorney
                                                                                       701 5th Avenue, Suite
                                                                                       2050
                                                                                       Seattle, WA 98104-7097
                                                                                       (206) 684-8200
            Case 2:20-cv-01212-MAT Document 16 Filed 11/02/20 Page 10 of 10




 1                                             EXHIBIT A

 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3          I,   ____________________________________           [print   or   type   full   name],         of

 4 ____________________________________ [print or type full address], declare under penalty of

 5 perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6 issued by the United States District Court for the Western District of Washington on [date] in the

 7 case of ________________ [HOWARD MCCAY v. JEREMY BOHANNON, et al. C20-1212-

 8 MAT]. I agree to comply with and to be bound by all the terms of this Stipulated Protective Order
 9 and I understand and acknowledge that failure to so comply could expose me to sanctions and

10 punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner

11 any information or item that is subject to this Stipulated Protective Order to any person or entity

12 except in strict compliance with the provisions of this Order.

13          I further agree to submit to the jurisdiction of the United States District Court for the
14 Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

15 Order, even if such enforcement proceedings occur after termination of this action.

16 Date:

17 City and State where sworn and signed:

18 Printed name:

19 Signature:

20

21

22

23

24

25
     [PROPOSED] STIPULATED PROTECTIVE ORDER - 10                                        Peter S. Holmes
26                                                                                      Seattle City Attorney
                                                                                        701 5th Avenue, Suite
                                                                                        2050
                                                                                        Seattle, WA 98104-7097
                                                                                        (206) 684-8200
